Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-3 and 5-10 are currently pending. The claims are previously presented, from Applicant’s claims submitted on 10/07/2020. 
Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner respectfully disagrees with Applicant’s assertions. In particular, the claim element of “central control unit” is deemed to invoke 35 USC 112(f). The following is the three prong analysis:
The claim limitation uses a phrase that is a substitute for “means” that is a generic placeholder: “Central control unit”
The claim limitation is modified by functional language: “receiving a transport means request at a central control unit communicating with said plurality of transport means”
The claim limitation is not modified by sufficient structure, material, or acts for performing the claimed function: “receiving a transport means request at a central control unit communicating with said plurality of transport means”
Therefore, the claim invokes 35 USC 112(F) and requires an interpretation in view of the specification in order to determine the structure capable of performing the claimed function. Upon viewing the specification, the only recitation of structure regarding the “central control unit” is Page 6, lines 25-27, which states the following: “However, it is always important that the transport means are assigned to the subset of transport means, that is, are assigned logically to one another, in particular in the central control unit or in a memory unit of the central control unit.” The disclosure only recites the central control unit as containing a “memory unit,” which is not sufficient to perform the entire claimed function of “receiving a transport means request at a central control unit communicating with said plurality of transport means.” Examiner respectfully disagrees with Applicant’s assertion that a person having 
Accordingly, the 35 USC 112 rejection is maintained. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s arguments in view of Gecchelin, Examiner respectfully disagrees. The following is recreated from the Non-Final Office Action dated 01/08/2021: 
From the same or similar field of endeavor, Miller teaches wherein, when selecting the subset of transport means, a suitability of the subset of transport means is evaluated including determining a distance of the one or more transport destination locations from a maintenance device and/or charging device for the transport means (paragraphs [0034-0035] teach autonomous vehicles can transport passengers to a desired destination, wherein the destination routing is based on a plurality of proximate charging stations based on a distance from the route; see also: [0003, 0044-0050]).
Regarding Applicant’s assertion of “Rather, Miller is directed to a personal vehicle of a user and using certain factors to select a charging station for that vehicle. However, the suitability of the vehicle itself is never determined or considered, nor would it be for a personal vehicle,” Examiner respectfully disagrees. Paragraph [0034] discloses the vehicle can be autonomous or user-governed and may provide transportation for ad-hoc transportation requests. Furthermore, paragraph [0035] discloses the charging stations are evaluated based on location ratings that may include an abundance of information that can indicate the desirability of the charge location. Under considerations of the broadest reasonable interpretation of the claimed invention, the suitability is evaluated including determining a distance of the one transport destination location from the charging device for the vehicle by the Miller reference because the reference evaluates the desirability of the charging location based on its proximity to the given 
Accordingly, the 35 USC 103 rejection is MAINTAINED. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim limitation “central control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification does not adequately disclose how the “central control unit” performs the entire function of “receiving a transport means request at a central control unit communicating with said plurality of transport means.” There is not sufficient disclosure within the specification to determine what the “central control unit” or how the corresponding structure could 
Dependent claims 2-3 and 5-9 are rejected due to their dependency on rejected base claim 1. 
Therefore, claims 1-3 and 5-9 are rejected under 35 USC 112(b) because the metes and bounds of the claims are unclear. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 10, the disclosure does not provide an adequate description of the “central control unit.” As described above, the specification does not demonstrate that the applicant has 
Dependent claims 2-3 and 5-9 are rejected due to their dependency on rejected base claim 1. 
Accordingly, claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gecchelin et al. (US 20180022405 A1) in view Miller et al. (US 20170168493 A1). 

Regarding claim 1, Gecchelin teaches a method for operating a transport system (paragraph [0131]), comprising: 
assembling a plurality of transport means, into a total set of transport means (paragraph [0053] teaches multiple independent driving vehicles, as well as in paragraph [0067] teaches the independent vehicles and accessories that provide services), 
wherein each of the plurality of transport means are electric motor vehicles configured to move independently of one another (paragraphs [0053-0054] teach a plurality of independent driving vehicles, wherein paragraph [0056] teaches the independent vehicles are propelled by electric motors),
receiving a transport means request at a central control unit communicating with said plurality of transport means (paragraph [0053] teaches controlling the independent vehicles by an external control via remote server via wireless transceiver (i.e. central control unit), wherein paragraph [0130] teaches receiving transportation requests from multiple passengers via a mobile application), 
determining a number of transport means sufficient for carrying out the transport means request depending on a load to be transported and one or more transport starting locations , 
selecting from the total set of transport means, a subset of transport means corresponding to the determined transport means number (paragraph [0067] teaches service vehicles can attached the independent vehicles based on the mobile requests, wherein paragraphs [0130-0131] a number of IV are deployed to satisfy the pickup and drop off requests, for example, including units A-D being deployed to satisfy the requests and consolidated as requests are fulfilled), 
and autonomously (paragraphs [0130-0131] teach the IVs are deployed to the pick-up locations to begin their routes, wherein paragraph [0053] teaches the IV can be self-driving autonomous vehicles), wherein, after the one or more transport starting locations are reached (paragraphs [0130-0131] teach picking up the passengers for their transport requests from a starting location), 
transporting the load to one or more transport destination locations and (paragraphs [0130-0131] teach picking up the passengers for their transport requests from a starting location to a destination location), after the (paragraphs [0130-0131] teach picking up the passengers for their transport requests from a starting location to a destination location in order to drop them off), the subset of transport means is cancelled (paragraphs [0130-0131] teach the IVs can be subsequently decoupled once the destination has been reached).  
	However, Gecchelin does not explicitly teach wherein, when selecting the subset of transport means, a suitability of the subset of transport means is evaluated including determining a distance of the one or more transport destination locations from a maintenance device and/or charging device for the transport means.
wherein, when selecting the subset of transport means, a suitability of the subset of transport means is evaluated including determining a distance of the one or more transport destination locations from a maintenance device and/or charging device for the transport means (paragraphs [0034-0035] teach autonomous vehicles can transport passengers to a desired destination, wherein the destination routing is based on a plurality of proximate charging stations based on a distance from the route; see also: [0003, 0044-0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gecchelin to incorporate the teachings of Miller to include wherein, when selecting the subset of transport means, a suitability of the subset of transport means is evaluated including determining a distance of the one or more transport destination locations from a maintenance device and/or charging device for the transport means. One would have been motivated to do so in order to identifying desirable charging stations along the route in order to avoid back-tracking (Miller, [0045]). 
	Regarding claim 10, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 10, Gecchelin teaches a transport system is taught by Figs. 1-8 of the Gecchelin reference. Therefore, the rejection of claim 1, as being rejected over the combination of Gecchelin in view of Miller applies to claim 10.

Regarding claim 2, the combination of Gecchelin and Miller teaches all the limitations of claim 1 above.
Gecchelin further teaches the transport means request specifies the load to be transported (paragraphs [0130-0131] teach a transportation request from passengers via a mobile application), the one or more transport starting locations (paragraphs [0053-0054] teach managing transportation requests for coupling including the route or rendezvous location and the origin and destination; see also: [0130-0131]), and the one or more transport destination locations (paragraphs [0053-0054] teach managing transportation requests for coupling including the route or rendezvous location and the origin and destination; see also: [0130-0131]).  

Regarding claim 3, the combination of Gecchelin and Miller teaches all the limitations of claim 1 above.
Gecchelin further teaches the subset of transport means are selected on the basis of quantity of energy needed for reaching the one or more transport destination locations and/or a respectively remaining residual quantity of energy of the transport means (paragraph [0055] teaches the combinable and separable IVs are routed into combinations/re-combinations (i.e. subset of transport means) in transit in order to avoid energy consuming stops, wherein paragraphs [0130-0131] teach the IVs are produced in order to overall optimize energy consumption per passenger, produce substantial energy savings, and reduce energy consumption by coupling IVs for a portion of the route to the destination; see also: [0056], Claims 2-3).  

Regarding claim 7, the combination of Gecchelin and Miller teaches all the limitations of claim 1 above.
	Gecchelin further anticipates wherein the subset of transport means jointly pick up and raise the load (paragraph [0059] teaches the passengers and cargo enter the multiple IVs when coupled into an RVCA, wherein paragraphs [0130-0131] teaches picking up the passengers from start to destination locations; see also: [0055]). 

Regarding claim 8, the combination of Gecchelin and Miller teaches all the limitations of claim 7 above.
Gecchelin further anticipates wherein, at least during the transport, the subset of transport means that jointly pick up and raise the load autonomously keep a constant distance between them (paragraph [0063] teaches coupling of the first independent vehicle to a second independent vehicle such that the two vehicles have an engageable and disengagable such that the vehicles are rigidly coupled (i.e. coupled to one another) such that there is no appreciable articulation or movement (i.e. a constant distance)).

Regarding claim 9, the combination of Gecchelin and Miller teaches all the limitations of claim 1 above.
	Gecchelin further anticipates wherein, after the transport, the subset of transport means are relocated separately and independently of one another to at least one further transport starting location (paragraphs [0130-0131] teach dynamically separating the IVs from the RCVA upon dropping off passengers at a specified location and continuing the dynamic routing, such as to park, charge, or continue to another route, wherein paragraph [0063] teaches coupling of the first independent vehicle to a second independent vehicle such that the two vehicles have an engageable and disengagable).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gecchelin et al. (US 20180022405 A1) in view Miller et al. (US 20170168493 A1) in view of Abhyanker et al. (US 20160027307 A1). 

Regarding claim 5, the combination of Gecchelin and Miller teaches all the limitations of claim 1 above.
However, Gecchelin does not explicitly teach wherein a time of arrival of the subset of transport means at the one or more transport starting locations is calculated and displayed.  
From the same or similar field of endeavor, Abhyanker teaches wherein a time of arrival of the subset of transport means at the one or more transport starting locations is calculated and displayed (paragraph [0292] teaches the time to arrival 3606 to the location of the renter is displayed on the rental display, as well as in paragraph [0537] an estimated arrival time for the rental car to arrive to the user is sent to the user’s mobile phone (i.e. displayed)).
 wherein a time of arrival of the subset of transport means at the one or more transport starting locations is calculated and displayed. One would be motivated to do so in order to include both a time of arrival of the vehicle and an estimated time to the destination for the user (Abhyanker, [0009]). By incorporating the method of Abhyanker into the teachings of Gecchelin, one would improve everyday efficiency by eliminating congestion and save time by utilizing driverless vehicles (Abhyanker, [0446]).

Regarding claim 6, the combination of Gecchelin and Miller teaches all the limitations of claim 1 above.
However, Gecchelin does not explicitly teach wherein, prior to the conveyance of the subset of transport means to the one or more transport starting locations, 3Application No.: 15/935,425Attorney Docket No.: 07780289US Response to Office Action of March 26, 2020a confirmation request is carried out, wherein, when a confirmation follows the confirmation request, the subset of the transport means are conveyed to the one or more transport starting locations and, otherwise, the subset of transport means is cancelled.  
From the same or similar field of endeavor, Abhyanker teaches wherein, prior to the conveyance of the subset of transport means to the one or more transport starting locations, 3Application No.: 15/935,425Attorney Docket No.: 07780289US Response to Office Action of March 26, 2020a confirmation request is carried out (paragraphs [0535-0537] teach the renter may use their smart device to request a ride, wherein they can select a location to be picked up, and wherein the following screen is to confirm their pickup details), wherein, 
when a confirmation follows the confirmation request, the subset of the transport means are conveyed to the one or more transport starting locations and (paragraphs [0535-0537] teach once the pickup details are confirmed, a car is located and an estimated pickup time is delivered to the user), 
otherwise, the subset of transport means is cancelled (paragraphs [0535-0537] teach canceling the ride if the ride is no longer desired, as well as in paragraph [0550] the ride is canceled if the user does not respond to the application’s request to confirm that the renter still needs the ride).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gecchelin and Miller to incorporate the teachings of Abhyanker to include wherein, prior to the conveyance of the subset of transport means to the one or more transport starting locations, 3Application No.: 15/935,425Attorney Docket No.: 07780289US Response to Office Action of March 26, 2020a confirmation request is carried out, wherein, when a confirmation follows the confirmation request, the subset of the transport means are conveyed to the one or more transport starting locations and, otherwise, the subset of transport means is cancelled. One would be motivated to do so in order to allow a user to simply click “Cancel” if they no longer need the ride, such that they can avoid cancelling a ride after 5 minutes and incur a cancellation fee (Abhyanker, [0535]). By incorporating the method of Abhyanker into the teachings of Gecchelin, one would improve everyday efficiency by eliminating congestion and save time by utilizing driverless vehicles (Abhyanker, [0446]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carpenter et al. (US 20190028903 A1) discloses in at least paragraph [0047] discloses determining the vehicle’s proximity to nearby charging stations

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683